Exhibit 10.3

 

AMENDMENT NO. 3 TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 3 to Employment Agreement (this “Third Amendment”) is
executed as of May 5, 2016, by and among Sunstone Hotel Investors, Inc., a
Maryland corporation (“Sunstone”), Sunstone Hotel Partnership, LLC, a Delaware
limited liability company (the “Operating Partnership”), and John V. Arabia (the
“Executive”).

 

WHEREAS, Sunstone, the Operating Partnership and the Executive are parties to an

Employment Agreement dated February 14, 2011 (as amended by that certain
Amendment No. 1 to Employment Agreement dated November 8, 2013 and that certain
Amendment No. 2 to Employment Agreement dated October 28, 2015, the “Employment
Agreement”);

 

WHEREAS, the parties desire to extend the Initial Termination Date of the
Employment Agreement to November 2, 2016; and

 

WHEREAS, subject to the terms herein, Sunstone, the Operating Partnership and
the Executive desire to amend the Employment Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree as follows:

 

1.



Employment Period.   Section 1 of the Employment Agreement shall be deleted in
its entirety and replaced with the following:

 

“1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on a date mutually agreed by the parties
and not later than April 4, 2011 (the “Start Date”) and ending on November 2,
2016 (the “Initial Termination Date”); provided,  however, that this Agreement
shall be automatically extended for three additional years on the Initial
Termination Date and on each subsequent third anniversary of the Initial
Termination Date, unless either the Executive or the Company elects not to so
extend the term of the Agreement by notifying the other party, in writing, of
such election not less than ninety (90) days prior to the last day of the term
as then in effect. For the avoidance of doubt, non-renewal of the Agreement
pursuant to the proviso contained in the preceding sentence shall not constitute
a termination without Cause or for Good Reason (each as defined below).”

 

2.



Effect on Employment Agreement. This Third Amendment shall be and, as of the
date hereof, is hereby incorporated into and forms a part of, the Employment
Agreement.  The terms of the Employment Agreement not modified by this Third
Amendment will remain in force and are not affected by this Third Amendment.

 

3.



Miscellaneous. This Third Amendment will be governed and construed in accordance
with the laws of the State of California, without reference to principles of
conflict of laws.  Capitalized terms used but not defined in this Third
Amendment shall have the meanings ascribed to them in the Employment



--------------------------------------------------------------------------------

 



Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date first written above.

 

EXECUTIVE:SUNSTONE HOTEL INVESTORS, INC., a Maryland corporation

 

/s/ John V. Arabia By: /s/ Bryan A. Giglia

John V. ArabiaName: Bryan A. Giglia

    Its: Executive Vice President - Chief Financial Officer, Treasurer and
Secretary

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company

 

By: Sunstone Hotel Investors, Inc.

Its: Managing Member

 

By: /s/ Bryan A. Giglia

Name: Bryan A. Giglia

Its: Executive Vice President - Chief Financial Officer, Treasurer and Secretary

 



--------------------------------------------------------------------------------